PER CURIAM.
This suit is brought to restrain the sale of certain real property in the city of Hew York, owned by plaintiffs, for an unpaid assessment for a local improvement. The complaint was dismissed upon the grounds—First, that the assessment was void upon its face; and, second, that the remedy by injunction has been taken away by statute.1 The facts appearing bring this case clearly *423within the authorities of Sixth Ave. R. Co. v. Mayor, etc., 63 Hun, 271, 17 N. Y. Supp. 903, and People ex rel. Consolidated Gas Co. v. Myers, 65 Hun, 14, 19 N. Y. Supp. 723, which are decisions of this court, and therefore controlling. It was suggested upon the argument that these cases were questioned or overruled by some later decisions in the court of appeals, and reference was made to the case of People ex rel. Martin v. Myers, 135 N. Y. 465, 32 N. E. 241. We are unable to understand how this contention can be sustained, in the face of the language of the opinion, which, among other cases, cites with approval People ex rel. Consolidated Gas Co. v. Myers, supra. The judgment should accordingly be affirmed, with costs.

 Laws 1882, c. 410, § 897.